Order of the Appellate Term reversed, with costs, and judgment of the Municipal Court unanimously affirmed, with costs, upon the ground that the evidence did not warrant the Appellate Term in deciding that the treatment administered by plaintiff constituted the practice of medicine, within the statutory definition thereof. * (See 102 Misc. Rep. 97.) Present — Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ.

 See Public Health Law (Consol. Laws, chap. 45; Laws of 1909, chap. 49), § 160, subd. 7; Id. § 174.— [Rep.